     Case 2:16-cr-00062-LRH-EJY Document 373 Filed 12/17/20 Page 1 of 2



1

2

3

4

5                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
6

7
      UNITED STATES OF AMERICA,
8
                             Plaintiff,                  No. 2:16-CR-00062-LRH-EJY-2
9
      v.                                                 ORDER
10
      DARRIN WILDER,
11                           Defendant.
12

13          This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing

14   Hearings, the Court having considered the premises therein, and good cause showing, the

15   Court accepts the Stipulation of the parties and finds as follows:

16          1.     The parties agree to the third request for continuance of the sentencing hearing.

17          2.     Defendant is in custody and does not object to the continuance.

18          3.     The Court adopts and incorporates herein in full, District of Nevada, Temporary

19   General Order 2020-05 of March 30, 2020 – as further extended on September 25, 2020 –

20   regarding Authorization for Video and Teleconferencing Under the CARES Act And The

21   Exigent Circumstances Created By COVID-19 And Related Coronavirus (hereinafter

22   “General Order”), including the finding that in light of the current state of emergency brought

     on by the COV-19 pandemic, and during the time the General Order is in effect, the Court
23

24
     Case 2:16-cr-00062-LRH-EJY Document 373 Filed 12/17/20 Page 2 of 2



1    cannot conduct an in-person Rule 32 sentencing hearing without serious risk to the health and

2    safety of the public and the parties involved in this matter.

3            4.      The General Order is in effect until December 28, 2020.

4            5.      The parties do not anticipate that the effects of the current pandemic will be

5    sufficiently mitigated by the time of the current setting to permit an in-person sentencing

6    hearing safely.

7            6.      The defendant desires an in-person Rule 32 sentencing hearing and no facts have

8    been presented to the Court to show that further delay of the hearing will seriously harm the

9    interests of justice in this case.

             7.      Counsel for the defendant further requires additional time to review the
10
     presentence investigation and report with the defendant, research and prepare any corrections
11
     or objections, and otherwise prepare for the sentencing hearing.
12
             8.      Accordingly, pursuant to the Stipulation, the Court will continue and set the
13
     date for a Rule 32 sentencing hearings to a date and time no less than 60 days from the current
14
     setting of December 29, 2020.
15
             IT IS THEREFORE ORDERED:
16
             The Rule 32 sentencing hearing set for December 29, 2020, is VACATED and
17
     CONTINUED to Thursday, March 4, 2021 at 12:00 p.m. in a Las Vegas Courtroom
18
     to be announced at a later date.
19
             IT IS SO ORDERED this 16th day of December, 2020:
20
                                                                This is good LRH signature




21

22
                                                         _______________________________
23                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
24
